10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 1 of 29

Christopher P. Yuhl, Esq.

CA Bar No. 13223

YUHL CARR LLP

4676 Admiralty Way, Suite 550
Marina del Rey, CA 90292

Ph: (310) 827-2800

Fx: (310) 827-4200
cyuhl@yuhlcarr.com

N. Kirkland Pope, Esq. (pro hac to be submitted)
POPE McGLAMRY, P.C.

3391 Peachtree Road, NE, Suite 300

Atlanta, GA 30326

Ph: (404) 523-7706

Fx: (404) 524-1648

efile@pmkm.com

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

PATRICK BUCHANAN and PAULINE ) CASE NO.
BUCHANAN, )
) COMPLAINT FOR DAMAGES
Plaintiffs, ) 1. Negligence
) 2. Strict Products Liability —
) Failure to Warn
V. ) 3. Strict Products Liability —
) Manufacturing Defect
) 4. Fraudulent Concealment
) 5. Fraudulent Misrepresentation
)
)
)

6. Loss of Consortium

WRIGHT MEDICAL TECHNOLOGY, INC.,

Defendant.
JURY TRIAL DEMANDED

 

 

 

Plaintiffs bring this action for injuries sustained from Defendant’s defectively designed
hip implants that resulted in bodily injury to Patrick Buchanan from corrosion, Cobalt and
Chromium metal debris and Cobalt and Chromium metal ion cast off from the stem and neck
components and file this their Complaint for Damages and submit the following:

M1

COMPLAINT FOR DAMAGES

 

1

 
10

11

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 2 of 29

PARTIES

1. At all relevant times hereto, Plaintiffs Patrick and Pauline Buchanan, were and
are adult residents and citizens of the State of California, residing in the County of Los Angeles,
Carson, California.

2. Defendant Wright Medical Technology, Inc., is a Delaware corporation, with its
principal place of business at 1023 Cherry Road, Memphis, Tennessee 38117, and is registered
to do business in the State of California, and at all times relevant hereto did business in the State
of California. Defendant Wright Medical Technology, Inc. (“Wright” or “WMT” or
“Defendant”) is a wholly owned subsidiary of Wright Medical Group, Inc.

3. Defendant Wright Medical Technology, Inc. was, at all relevant times, engaged
in the business of designing, manufacturing, distributing, selling, marketing and/or introducing
into interstate commerce, either directly or indirectly through third-parties or related entities,
various prosthetic orthopedic products, including the Wright Medical Profemur® Hip products
that are in issue in this civil action.

JURISDICTION & VENUE

4. This Court has diversity jurisdiction pursuant to 28 U.S. C. §1332. The amount
in controversy exceeds the sum of Seventy-Five Thousand Dollars ($75,000), exclusive of
interest and costs, as this action involves a products liability claim by a severely injured party.
There is complete diversity of citizenship between the parties.

5. Defendant is subject to the in persona jurisdiction of this Court, and venue is
therefore proper pursuant to 28 U.S.C. §1391, as Defendant did have and continues to do
business within the State of California and has had continuous and systematic contacts with the

State of California, and has consented to jurisdiction in the State of California. Defendant is a

COMPLAINT FOR DAMAGES

 

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 3 of 29

corporation and deemed to reside in a judicial district in which it is subject to personal
jurisdiction. 28 U.S.C. §1391(c). As Defendant is subject to personal jurisdiction in California,
and a substantial part of the events giving rise to this claim occurred in this judicial district,
venue is proper in this Court. 28 U.S.C. §1391(a)(1).

6. At all times relevant hereto, Defendant developed, manufactured, advertised,
promoted, marketed, sold and/or distributed the defective Profemur® Total Hip System,
including the Profemur® cobalt-chromium femoral neck and titanium femoral stem components,
throughout the United States, including California.

FACTUAL ALLEGATIONS
PLAINTIFF PATRICK BUCHANAN’S PROFEMUR® HIP

G. On or about July 24, 2012, Plaintiff Patrick Buchanan had Wright artificial hip
implant components implanted in both of his hips in procedures known as total hip
arthroplasties (“THA”).

8. Orthopedic surgeon Jason C. Snibbe, M.D. (“Dr. Snibbe”) implanted the Wright
artificial hips in Mr. Buchanan.

9. Plaintiff's July 24, 2012 hip implant surgery was performed at the Cedars-Sinai
Medical Center in Los Angeles, CA.

10. Dr. Snibbe did not breach any generally accepted standard of care in the field of
orthopedic surgery in his care and treatment of Plaintiff or negligently cause any injury to
Plaintiff in any of the following respects:

(a) In the care or treatment that he provided to Plaintiff prior to beginning the
hip implant surgery;

(b) In the hip implant surgery he performed on Plaintiff; or

COMPLAINT FOR DAMAGES

 

3

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 4 of 29

(c) In the care or treatment that he provided to Plaintiff, subsequent to
Plaintiffs hip implant surgery.

11. Based upon the patient population that Wright intended its Profemur® artificial
hip devices to be implanted in, at the time of implantation with his Wright Profemur® hip
devices, Plaintiff Patrick Buchanan was an appropriate patient to be implanted with the Wright
Profemur® hip devices he received.

12. Dr. Snibbe recommended the Wright Profemur® hip devices to Plaintiff and
indicated that the Wright Profemur® hip devices were appropriate for him.

13. Plaintiff Patrick Buchanan reasonably relied upon Dr. Snibbe in deciding to
proceed with hip replacement surgery in both his hips and have the Wright Profemur® hip
devices implanted.

14. Before or during the course of the Plaintiff's July 24, 2012 surgery, Defendant
arranged for the specific Wright hip components that were implanted in Plaintiff to be delivered
to the Cedars-Sinai Medical Center and/or Dr. Snibbe for implantation in Plaintiff.

15. On July 24, 2012, Plaintiff Patrick Buchanan had implanted in his right hip the
following specific Wright artificial hip components:

(a) Profemur® Z Stem
Ref: PHAO-0240
Size 5
Lot: 1421056;
(b) Profemur® Plus CoCr Modular Neck
Ref: PHAC-1254
Long 8° VAR/VAL
Lot: 030108292810;
(c) Wright Conserve Total New Head A-Class
Ref: 38AC-4000
Size: 40 mm

Lot 1435350;

(d) Conserve Neck Sleeve
COMPLAINT FOR DAMAGES

 
12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 5 of 29

Ref: 38NS-0000
Lot: 1445425

16. On July 24, 2012, Plaintiff Patrick Buchanan had implanted in his left hip the
following specific Wright artificial hip components:

(a)  Profemur® Z Stem
Ref: PHAO-0240
Size 5
Lot: 0711373369;

(b)  Profemur® Plus CoCr Modular Neck
Ref: PHAC-1252
Lot: 0511358072;

(c) Wright Conserve Total New Head A-Class
Ref: 38AC-4000
Size: 40 mm
Lot 1438774;

(d) Conserve Neck Sleeve

Ref: 38NS-3500
Lot: 1422916

17. At the time of implant, each of the components of Plaintiff's Wright hip implants
were in substantially the same condition in all relevant respects as when they left Defendant’s
control.

18. Subsequent to the date of implantation of his Wright Profemur® hip systems,
Plaintiff used his Wright hip implants in a normal and reasonably foreseeable manner.

19. After initial recovery and for a period of time from implant surgery, Plaintiff's
Wright total hip implants performed as expected.

20. On or about June 6, 2017, not quite five years after the implant surgery, Plaintiff
reported to Dr. William T. Long for revision surgery of his right and left hip implants. Dr. Long
recommended the revision surgery after Plaintiff presented with pain, loss of function and loss

of mobility.
COMPLAINT FOR DAMAGES

 

5

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 6 of 29

21. Plaintiff's revision surgery was necessary due to corrosion at the metal-metal
junction between the cobalt-chromium modular neck and the titanium stem of both hip implant
systems.

22. The revision surgery was performed by Dr. Long at St. Vincent Medical Center
in Los Angeles, California.

23. In the operative report from the revision surgery, Dr. Long noted “corrosion
between the neck and the femoral stem.”

24. In the course of the revision surgery performed on June 6, 2017, Dr. Long
removed the left and right Wright Medical Profemur® modular necks from Plaintiff.

THE WRIGHT MEDICAL PROFEMUR® HIP

25.  Profemur® Modular Necks were first patented by Cremascoli Ortho
(“Cremascoli”), and marketed by it in 1986.

26. In December 1999, Defendant Wright acquired Cremascoli, its product lines,
documents, and manufacturing facilities, including the Profemur® line of hip products.

27. After the acquisition of Cremascoli, Wright re-designed the Profemur® modular
artificial hip stem and modular neck and expanded the product line to include additional models
or versions of Profemur® Stems and Profemur® Modular Necks.

28. After the acquisition of Cremascoli, Wright branded what is at times referred to
by Wright as the Wright Medical Profemur® Total Hip System.

29. Sometime after the date of August 25, 2009, Wright Medical began to offer for
distribution and sale in the United States Profemur® Modular Necks made of a cobalt-chromium
alloy instead of the previous Profemur® Modular Necks comprised of titanium.

30. Since 1985, Defendant Wright Medical Technology, Inc., directly or through its

parent corporation, subsidiaries or affiliates, Wright Medical Group, Inc., Wright Medical

COMPLAINT FOR DAMAGES

 

6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 7 of 29

Europe, S.A., Cremascoli Ortho, Wright Cremascoli Ortho, and others, designed, manufactured,
labeled, marketed, promoted, distributed, and sold in the United States artificial hips with
modular components.

31. Sometime after December 13, 2000, Defendant Wright Medical Technology, Inc.
began to manufacture, label, market, promote, distribute and sell in the United States the Wright
Medical Profemur® Hip System and its components, including the Profemur® Hip System
modular necks and stems.

32. Between the dates of December 13, 2000 and August 25, 2009 the Profemur®
Hip System included neck and stem components made of a titanium alloy, generally known as
Ti6Al4V.

33. After Wright titanium Profemur® Modular Necks began to be implanted, Wright
received reports of its Profemur® titanium modular necks fracturing (i.e., breaking into two
pieces) at the oblong taper distal end where it is seated in the Profemur® stem.

34. | At some point in time prior to July 24, 2012, Wright had notice that higher than
normal rates of early failure of the Profemur® titanium modular necks due to fretting and
corrosion had been observed in patients.

35. As the number of reported Wright titanium Profemur® Modular Neck fractures
continued to increase, believed to be in excess of 800 at the time of filing this Complaint, case
studies appeared in medical journals reporting the fracture of Wright titanium Profemur®
modular necks.

36. As the number of reported Wright titanium modular neck fractures continued to
increase and the FDA became aware of its dismal clinical performance, case studies appeared in

medical journals and identifying micromotion and fretting corrosion at the neck-stem junction

as the cause and mode of fracture and failure.

COMPLAINT FOR DAMAGES

 

7

 
10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 8 of 29

37. In July of 2008, Wright disseminated a technical bulletin to surgeons, including
Dr. Snibbe, where it represented that the “[M]Jodular neck clinical experience and extensive
laboratory tests have demonstrated the coupling between the modular neck and femoral implant,
when properly assembled, provides structural reliability, absence of significant micromovement,
and absence of fretting corrosion.” (emphasis added).

38. Wright published this document to allay fears and to continue sales of the
Profemur® hip implants as reports of failure of the device were becoming known in the industry.

39. In order to combat reports of failure and to maintain sales, Wright also advertised
and promoted a false, misleading and untruthful survivorship rate of its Profemur® hip implant
systems to surgeons, including Dr. Snibbe.

40. On or before July of 2012, Wright was aware that the design of the coupling
between the modular neck and femoral implant had shown fretting corrosion in a number of
failed implants. In fact, Wright had investigated failed modular neck and stem couplings with
the Profemur® hip implant system and had determined that fretting corrosion was a contributing
cause of failure.

41. Upon information and belief, Dr. Snibbe relied upon the representations made by
Wright in paragraph 37 above in deciding to implant the subject device in Plaintiff.

42. If Dr. Snibbe had been provided the correct number of failures associated with
the Profemur® modular neck taper design, instead of the false and misleading survivorship
numbers promoted by Wright, he would not have chosen the Profemur® hip system for
implantation in Plaintiff.

43. At least as early as 2009, Wright was informed in writing by experts it had
retained that a CoCr version of its titanium Profemur® modular neck would not be a safe

alternative design change to the existing titanium modular neck.

COMPLAINT FOR DAMAGES

 

8

 
10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 9 of 29

44, At least as early as 2009, Wright was informed by experts it retained that
changing the composition of the Profemur® modular neck from titanium to cobalt chromium
would create new risks of adverse tissue reaction from corrosion at the neck-stem junction.

45, At some point in time prior to July 24, 2012, Wright had notice that a higher than
normal rate of early failure of its Profemur® line of hip implant devices were failing by fracture
at the modular neck junction secondary to micromotion, fretting and corrosion.

46. As the number of reported Wright titanium Profemur® modular neck fractures
continued to increase, Wright, rather than redesigning its hip implant system to eliminate the
modular neck-stem junction and thereby eliminate micromotion and fretting corrosion, instead
began to design and develop a Profemur® modular neck made of a cobalt-chromium (“CoCr”)
metal alloy, in contradiction of its own experts’ opinions.

47. On April 16, 2009, Wright submitted a Section 501(k) premarket notification of
intent to market a device generally identified as Profemur® hip system modular necks made of a
CoCr alloy to the United States Department of Health & Human Services, Food and Drug
Administration (“FDA”).

48. The FDA never approved the safety or effectiveness of Wright’s Profemur® Hip
Implant System and product line of modular necks, but instead merely accepted Wright’s
assertion that the Profemur® Hip System was substantially equivalent to an already legally
marketed device.

49. The 510(k) clearance process is distinct from the FDA’s pre-market approval
(PMA) process in that clearance does not require clinical confirmation of safety and
effectiveness and as such the manufacturer retains all liability for the assertions of safety and

effectiveness.

COMPLAINT FOR DAMAGES

 

9

 
10

12

13

14

15

16

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 10 of 29

50. Sometime on or after August 25, 2009, Wright began to offer with the Profemur®
Hip System a modular neck component made of a CoCr alloy for distribution in the United
States.

51. In promoting its Profemur® CoCr Modular Necks, Wright claimed that these
CoCr modular necks would result in less fretting than occurred with titanium modular necks.

52. The design of the Wright Medical Profemur® CoCr modular neck, when coupled
with the design of the Wright Medical titanium Profemur® hip stems, is such that it, in fact,
promotes the process of fretting corrosion at the modular neck-stem junction.

53. The CoCr Profemur® modular necks that Wright Medical designed and
manufactured were designed to be used with most, if not all, of the same femoral heads and
most, if not all, of the same Profemur® hip stems as were its titanium Profemur® modular necks.

54. In promoting its Profemur® CoCr modular necks, Wright Medical in 2009 stated,
“Product complaint data reported to Wright to date does not indicate an increased risk, as
compared to traditional titanium necks, of adverse events due to taper junction fretting and
corrosion or fractures for PROFEMUR® CoCr Modular Necks.” [See Profemur® CoCr
Modular Necks Frequently Asked Questions, Wright Medical publication MH 1619-812]

55. Wright was aware from the industry literature, testing and its own internal
investigation that Cobalt Chromium metal debris and ion cast off associated with modular
junctions posed a greater risk of adverse tissue reaction and failure.

56. Despite its knowledge concerning fretting corrosion associated with the
Profemur® modular neck taper and the high risk of adverse tissue reaction associated with
Cobalt Chromium metal debris, Wright continued to promote that there was no increased risk.

57. Wright purposefully failed to disclose to Dr. Snibbe on or before Plaintiff's

implant surgery that fretting corrosion at the designed taper coupling between Profemur®

COMPLAINT FOR DAMAGES

 

10

 
10

11

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 11 of 29

modular neck and femoral implant had been determined by experts to be probable and may
result in tissue reaction and failure.

58. The claim by Wright Medical in promoting its Profemur® CoCr modular necks,
Wright Medical has stated, “Product complaint data reported to Wright to date does not indicate
an increased risk, as compared to traditional titanium necks, of adverse events due to taper
junction fretting and corrosion or fractures for PROFEMUR® CoCr Modular Necks,” was not
supported by unbiased sound scientific testing.

59. The claim by Wright Medical that “Product complaint data reported to Wright to
date does not indicate an increased risk, as compared to traditional titanium necks, of adverse
events due to taper junction fretting and corrosion or fractures for PROFEMUR® CoCr Modular
Necks” was and is false and misleading.

60. Wright knew in 2009 that Cobalt Chromium metal debris creates a higher risk of
adverse tissue reaction at lower exposure amounts than does titanium.

61. Even if Wright’s claims were true, its promotion was misleading and masked the
underlying risks associated with the modular neck taper design with the CoCr modular neck.

62. Claims by Wright Medical that these CoCr modular necks would result in less
fretting than occurred with titanium modular necks was not supported by sound scientific
testing.

63. Claims by Wright Medical that its Profemur® CoCr modular necks would result
in less fretting than occurred with titanium modular necks were and are false and misleading.

64. The design of the Wright Profemur® CoCr Modular Neck, when coupled with the
design of the Wright Medical titanium Profemur® hip stems, is such that it, in fact, promotes the

process of fretting corrosion at the modular neck-stem junction.

COMPLAINT FOR DAMAGES

 

Il

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 12 of 29

65. Claims by Wright Medical that mating a CoCr modular neck with a titanium
stem would not result in corrosion at a level that would be problematic for patients, were not
supported by sound scientific testing.

66. The design of the Wright Profemur® CoCr Modular Neck, when coupled with
the design of the Wright titanium Profemur® hip stems is such that it, in fact, promotes the
process of corrosion at the modular neck/stem junction.

67. As early as 1995, Wright was aware of the increased risk of tissue damage
associated with Cobalt and Chromium metal debris, corrosion and metal ion cast off from
fretting corrosion created by friction between component parts made of Cobalt and Chromium.

68. Prior to offering its Profemur® CoCr Modular Necks for distribution or sale in
the United States, Wright did not adequately test its design of CoCr Profemur® modular necks
for fretting corrosion or the biological effect of the corrosion on the body after implantation in
patients.

69. Prior to offering its Profemur® CoCr Modular Necks for distribution or sale in
the United States, Wright did not adequately test its design of CoCr Profemur® modular necks
for corrosion after implantation in patients.

70. Wright rushed the Profemur® CoCr Modular Necks to market without adequately
testing them for in vivo performance or test the effects of corrosion on human tissue.

71. Wright’s rush to market was done to preserve market share and its profits from
the sale of its Profemur® hip products.

72. Prior to July 24, 2012, Wright had been informed that its Profemur® CoCr
modular necks were corroding in patients to the extent that revision surgeries were necessary to

remove the Profemur® CoCr Modular necks.

COMPLAINT FOR DAMAGES

 

12

 
10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 13 of 29

73. Wright purposefully did not inform D. Snibbe that the Profemur® hip system was
at a high risk of modular taper junction corrosion resulting in adverse tissue reaction and failure.

74, As a result of the failure by Wright to inform Dr. Snibbe of failures due to
corrosion associated with this design, Dr. Snibbe in ignorance of the high risk of fretting
corrosion selected the Profemur® hip implant system for Plaintiff.

75, Wright knew or should have known that as of July 24, 2012, the date Plaintiff
received his Wright Medical CoCr necks and titanium modular stems:

a) Wright had not adequately tested the Profemur® CoCr Modular Necks to
simulate in vivo performance for resistance to fretting corrosion;

b) Wright had not adequately tested the Profemur® CoCr Modular Necks to
simulate in vivo performance for resistance to crevice corrosion;

c) Wright’s Profemur® CoCr Modular Necks would be subject to fretting
corrosion;

d) There was an increased risk of fretting corrosion at the neck-stem
junction;

e) There was an increased risk of crevice corrosion at the neck-stem
junction; and,

f) There was a substantial risk that patients’ bodies would be adversely
affected by the exposure to corrosion, metal debris and metal ions.

76. The neck-stem junctions of the Profemur® cobalt-chromium modular neck,
coupled with a Profemur® titanium hip stem, are subject to significant movement which results
in fretting corrosion, crevice corrosion, and metal ion release.

77. The neck-stem junctions of the Profemur® CoCr modular neck, coupled with a

Profemur® titanium hip stem, and the movement which results in significant fretting corrosion,

COMPLAINT FOR DAMAGES

 

13

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 14 of 29

crevice corrosion, and metal ion release, directly and proximately causes adverse medical
conditions which led to the failure, revision surgery and damage to Plaintiff's hips.

78. Product complaint data reported to Wright prior to July 24, 2012 indicated an
increased risk of adverse events due to taper junction fretting and corrosion for Wright Medical
Profemur® Modular Necks when coupled with Wright Medical Profemur® titanium hip stems,
as compared to competitors titanium necks.

79. Product complaint data reported to Wright prior to July 24, 2012 indicated an
increased risk of adverse events due to corrosion, as compared to traditional monoblock stems.

80. Based upon what Wright knew or should have known before July 24, 2012,
Wright should have informed orthopedic surgeons using its Profemur® hip products that there is
an increased risk of corrosion for Wright Medical Profemur® CoCr Modular Necks when
coupled with Wright Medical Profemur® titanium hip stems.

81. | Based upon the facts and allegations set forth above, the Wright Medical
Profemur® CoCr Modular Neck, Profemur® titanium modular stem and the Profemur® hip
system are defective in design in that the risks inherent in this product’s use for hip
replacement, when weighed against the utility or benefit derived from the product, outweigh the
benefit which might have gained by placing these defective products in the body of Plaintiff.

82. Additionally, the Wright Medical Profemur® CoCr Modular Necks, Profemur®
titanium modular stems and the Profemur® hip systems implanted in Plaintiff were defective in
their manufacture, as they were manufactured such that the tolerances between the stem and
neck components did not comply with Wright’s design specifications.

83. | Based upon the facts and allegations set forth above, the Wright Medical
Profemur® CoCr Modular Neck and the Profemur® hip system are defective in their labeling in

that they do not perform as represented, and the risks that were inherent in this product being

COMPLAINT FOR DAMAGES

14

 
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 15 of 29

used for hip replacement, when weighed against the utility or benefit derived from the product,
outweigh any alleged benefit.

84. Based upon the facts and allegations set forth above, the Wright Medical
Profemur® CoCr Modular Necks, Profemur® titanium modular stems and the Profemur® hip
system are unreasonably dangerous in that the risks that were inherent in this product being
used for hip replacement, when weighed against the alleged utility or benefit derived from the
product, outweigh the benefit.

85. The Wright Medical Profemur® CoCr Modular Neck and Stem implanted in
Plaintiff did not meet consumers’ expectation in that it results in early failure, does not perform
as marketed, results in severe permanent injury and necessitates early surgical intervention.

86. Defendant was negligent in its design, manufacture, distribution and sale,
marketing, promotion, and labeling of the Wright Medical Profemur® CoCr Modular Neck,
Profemur® titanium modular stem and the Profemur® hip system.

87. Defendant was negligent in the failure to warn patients and/or surgeons that they
had received product complaint data that did indicate an increased risk of adverse events due to
taper junction fretting and corrosion, as compared to other available safe alternative devices.

88. Defendant was negligent in the failure to warn patients or surgeons that they had
received product complaint data that did indicate an increased risk of adverse events due to
corrosion, as compared to other available safe alternative devices.

89. Defendant was negligent in the failure to warn patients and surgeons that
Defendant was told by experts in the fields of biomechanics and metallurgy that coupling the
CoCr neck with the Profemur® titanium stems would create a risk of corrosion and fretting
resulting in adverse tissue reaction.

M1

COMPLAINT FOR DAMAGES

15

 
10

11

13

14

15

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 16 of 29

PLAINTIFF PATRICK BUCHANAN’S INJURIES AND DAMAGES

90. On or about June 6, 2017 it was discovered that the Profemur® CoCr Modular
Necks implanted in Plaintiff Patrick Buchanan’s right and left hips had failed, meaning that due
to corrosion of the oblong taper of the CoCr Modular Neck where it seated in the pocket of the
Profemur® titanium stem was causing irreversible physical injury to the Plaintiff.

91. On or about July 24, 2012, the Profemur® hip system implanted in Plaintiff's left
and right hips were discovered to have failed as a direct and proximate result of the actions,
inaction, conduct, and negligence of the Defendant, as alleged in this Complaint.

92. As a direct and proximate result of the conduct of Defendant as set forth in this
Complaint, Plaintiff sustained injuries and damages including, but not limited to undergoing
surgery to remove and replace his failed Wright Profemur® hips; past and future pain and
anguish, both in mind and in body; permanent diminishment of his ability to participate in and
enjoy the affairs of life; medical bills associated with the replacement procedure and recovery
therefrom; future medical expenses; loss of enjoyment of life; disfigurement; physical
impairment, and other injuries not fully known at this time.

93. Plaintiff's injuries suffered were both factually and proximately caused by the
Defendant’s defective Profemur® hip systems.

94. Plaintiff's injuries suffered were both factually and proximately caused by the
Defendant’s unreasonably dangerous Profemur® hip systems.

95. Plaintiff's injuries suffered were both factually and proximately caused by
Defendant’s fraudulent concealment of information that would have prevented or limited injury
to Plaintiff.

96. Plaintiff is entitled to recover for all economic and special damages incurred,

including but not limited to damages for subsequent surgeries, rehabilitative services, follow up

COMPLAINT FOR DAMAGES

 

16

 
12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 17 of 29

doctor visits and all expenditures incurred as a result of the additional operations and follow up
procedures.

97. Plaintiff is entitled to compensation for permanent disability as a result of the
failure of this Wright Medical Profemur® hip replacement device which caused substantial
injury.

98. Plaintiff further shows that he is entitled to recover for all noneconomic and
compensatory damages allowed by law, including, but not limited to, pain and suffering for all
pain and suffering that he has incurred as a result of the defective product, the follow-up
surgery, rehabilitation, and constant pain that occurs as a result of the failure of the product.

LIABILITY
FIRST CLAIM FOR RELIEF
NEGLIGENCE

99. Plaintiff incorporates by reference as if fully set forth herein the facts alleged in
paragraphs 1-98 of this Complaint.

100. Defendant owed a duty of reasonable care to the general public, including
Plaintiffs, when it designed, manufactured, assembled, inspected, tested, marketed, placed into
the stream of commerce, and sold the Wright Medical Profemur® CoCr Modular Neck, the
Wright Medical Profemur® titanium modular stem and the Wright Medical Profemur® Total
Hip System, to protect users from an unreasonable risk of harm when using the device for its
intended purpose, in a reasonably foreseeable manner.

101. Defendant breached this duty by designing, manufacturing, assembling,
inspecting, testing, marketing, distributing and selling the Wright Medical Profemur® CoCr
Modular Neck, the Wright Medical Profemur® titanium modular stem and the Wright Medical

Profemur® Total Hip System in a defective and unreasonably unsafe condition including, but

COMPLAINT FOR DAMAGES

 

17

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 18 of 29

not limited to, its foreseeably appreciated risk of harm from the device’s propensity for
fretting, corrosion and failure. A reasonably careful medical device manufacturer would not
have acted in this manner.

102. Likewise, Defendant owed Plaintiff a duty of reasonable care to discover the
defects and to inform and/or warn him or his implanting surgeon of the defects once they were
discovered, and Defendant failed to warn of the dangers inherent in the reasonably foreseeable
use of the Wright Medical Profemur® Total Hip System, further placing Plaintiff at risk for
harm and injury. Also, Defendant owed Plaintiff and/or Plaintiff's surgeon a continued duty to
warn of risks associated with its Wright Medical Profemur® Total Hip System to limit the
damages that Plaintiff sustained.

103. Defendant was negligent in the particulars set forth in this Complaint, and such
negligence was a direct and proximate cause of the incident and injuries set forth herein.

SECOND CLAIM FOR RELIEF
STRICT PRODUCTS LIABILITY — FAILURE TO WARN

104. Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-98 of this Complaint.

105. Plaintiff Patrick Buchanan was damaged by the defective Profemur® CoCr

modular Neck, the Profemur® titanium modular Stem, and the Profemur® Total Hip System.

106. Wright was engaged in the business of manufacturing, selling and distributing

the Profemur® CoCr modular Neck, the Profemur® titanium modular Stem, and the Profemur®
Total Hip System.

107. At all times relevant herein, Defendant was engaged in the design, development,

testing, manufacturing, marketing and sale of the Profemur® Total Hip System devices.

COMPLAINT FOR DAMAGES

 

18

 
10

li

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 19 of 29

108. Defendant designed, manufactured, assembled and sold the Profemur® Total Hip
System devices to medical professionals and patients knowing that they would then be
implanted in patients in need of hip prosthesis.

109. Defendant distributed and sold the Profemur® Total Hip System devices in a
condition such that when they left its place of manufacture, in their original form of
manufacture, they included the defects described herein.

110. The Profemur® Total Hip System devices were expected to and did reach
Plaintiff Patrick Buchanan and his implanting surgeon, Dr. Snibbe, without substantial change
or adjustment in their condition as manufactured and sold by Defendant.

111. Defendant’s Profemur® Total Hip System devices designed, developed, tested,
manufactured, marketed and sold or otherwise placed into the stream of commerce by
Defendant were in a dangerous and defective condition and posed a threat to any user or
consumer of the Profemur® Total Hip System devices.

112. At all times relevant herein, Plaintiff Patrick Buchanan was a person whom
Defendant should have considered to be subject to the harm caused by the defective nature of
the Profemur® Total Hip System devices.

113. Defendant’s Devices were implanted and used in the manner for which they were
intended.

114. This use has resulted in severe physical and emotional and other injuries to
Plaintiff Patrick Buchanan.

115. Defendant knew or should have known through testing, adverse event reporting
or otherwise that its Profemur® Total Hip System devices created a high risk of bodily injury

and serious harm.

COMPLAINT FOR DAMAGES

 

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 20 of 29

116. Defendant had a duty to warn its sales representatives/distributors, implanting
surgeons such as Dr. Snibbe and patients such as Plaintiff Patrick Buchanan, and Defendant
breached its duty in failing to provide adequate and timely warnings or instructions regarding
their Profemur® Total Hip System devices and their known defects.

117. Defendant, furthermore, breached its duty to warn at pre-surgery and/or post-
surgery by (a) failing to adequately communicate the warning to Defendants’ sales
representatives/distributors and/or to the ultimate users, i.e., Plaintiff Patrick Buchanan and/or
his implanting physician; and/or (b) by failing to provide an adequate warning of the Device’s
potential risks.

118. Adequate efforts to communicate a warning to the ultimate users were not made
by Defendant (or Defendant’s sales representatives/distributors) and, to the extent a warning
was communicated by Defendant, the warning was inadequate.

119. The warnings (pre-surgery and/or post-surgery) to Plaintiff Patrick Buchanan
and her implanting physician about the dangers the Device posed to consumers were
inadequate. Examples of the lack and/or inadequacy of Defendant’s warnings include, but are
not limited to, one or more of the following particulars:

(a) the Device contained warnings insufficient to alert Plaintiff Patrick

Buchanan and Plaintiff's physicians as to the propensity for corrosion, associated with

the Device, subjecting Plaintiff Patrick Buchanan to risks which exceeded the benefits of

the Device;
(b) the Device contained misleading warnings emphasizing the efficacy of
the Device while downplaying the risks associated with it, thereby making use of the

Device more dangerous than the ordinary consumer would expect;

COMPLAINT FOR DAMAGES

 

 

20

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 21 of 29

(c) the Device contained insufficient and/or incorrect warnings to alert
consumers, including Plaintiff Patrick Buchanan, through its prescribing physicians
regarding the risk, scope, propensity, frequency, duration and severity of the adverse
events associated with the Device;

(d) the Device did not disclose that it was inadequately tested;

(e) the Device failed to convey adequate post-marketing warnings regarding
the risk, severity, propensity, frequency, scope and/or duration of the dangers posed by
the Device; and

(f) the Device failed to contain instructions sufficient to alert physicians and
consumers to the dangers it posed and to give them the information necessary to avoid
or mitigate those dangers.

120. Plaintiff Patrick Buchanan used the Device for its intended purpose, i.e., hip
replacement.

121. Plaintiff Patrick Buchanan could not have discovered any defect in the Device
through the exercise of due care.

122. Defendant, as designer, manufacturer, marketer and distributor of medical
devices is held to the level of knowledge of an expert in the field.

123. Plaintiff Patrick Buchanan and his implanting physician did not have
substantially the same knowledge about the Device as Defendant who was the designer,
manufacturer, or distributor of the Device.

124. As a direct and proximate result of Defendant’s failure to adequately
communicate a warning and/or failure to provide an adequate warning and other wrongful

conduct as set forth herein, Plaintiff Patrick Buchanan has sustained and will continue to sustain

COMPLAINT FOR DAMAGES

 

21

 
10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 22 of 29

severe physical injuries, severe emotional distress, mental anguish, economic losses and other
damages, as set forth herein.

125. Asa direct result of Defendant’s failure to warn and/or inadequate warning and
Defendant’s other tortious conduct, Plaintiff Patrick Buchanan has suffered serious physical
injury, harm, damages and economic loss and will continue to suffer such harm, damages and
economic loss in the future.

126. Asadirect and proximate result of Defendant’s failure to warn and/or inadequate
warning and Defendant’s other tortious conduct, as set forth herein, Plaintiff has suffered and
will continue to suffer injuries, damages, and losses, and is entitled to compensatory damages in
an amount to be determined by the trier of fact.

THIRD CLAIM FOR RELIEF
STRICT PRODUCTS LIABILITY - MANUFACTURING DEFECT
127. Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-98 of this Complaint.

128. Plaintiff was damaged by the defective Wright Medical Profemur® CoCr
Modular Neck, the Wright Medical Profemur® titanium modular stem, and the overall Wright
Medical Profemur® Total Hip System, including by having to undergo revision surgery less than
5 years post-implant.

129. Prior to, on, and after the dates of Plaintiff's initial hip surgery, and at all times
relevant to this action, Wright was engaged in the business of manufacturing, selling and
distributing the Wright Medical Profemur® CoCr Modular Neck, the Wright Medical Profemur®
titanium modular stem, and the overall Wright Medical Profemur® Total Hip System.

130. The Wright Medical Profemur® Total Hip System used in Plaintiffs hip

replacement surgery was supplied in a defective condition in its manufacture, such that because

COMPLAINT FOR DAMAGES

 

22

 
10

11

12

13

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 23 of 29

the tolerances between the stem and neck components did not comply with Wright’s design
specifications it would experience motion, fretting and corrosion at the stem-neck junction,
rendering it unreasonably dangerous.

131. Plaintiffs physicians employed the Wright Medical Profemur® Total Hip System
in the manner in which it was intended and recommended to be used, making such use
reasonably foreseeable to Defendant.

132. The Wright Profemur® Total Hip System’s defective condition proximately
caused Plaintiff's damages.

133. Asa direct and proximate result of the manufacturing defects of the Profemur®
components implanted in Plaintiff Patrick Buchanan, Plaintiff has suffered and will continue to
suffer injuries, damages and losses, and is entitled to compensatory damages in an amount to be
determined by the trier of fact.

FOURTH CLAIM FOR RELIEF
FRAUDULENT CONCEALMENT
134. Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-98 of this Complaint.

135. Defendant had a duty to accurately and truthfully represent to the medical
community, Plaintiff, and the public that Wright Medical Profemur® CoCr Modular Neck, and
the Wright Medical Profemur® Total Hip System, had not been adequately tested and found to
be safe and effective for the treatment of patients requiring a hip replacement. Instead, the
Defendant knew, but deliberately failed to communicate this to Plaintiff or Plaintiffs surgeon.

136. Defendant had a duty to inform, but fraudulently concealed from the medical
community, implanting orthopedic surgeon Dr. Snibbe, Plaintiff, and the public that the Wright

Medical Profemur® CoCr Modular Neck coupled with the Wright Medical Profemur® titanium
COMPLAINT FOR DAMAGES

 

23

 
10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 24 of 29

modular stem in the Wright Medical Profemur® Total Hip System had an unreasonable and
dangerous risk of corroding and causing bodily injury.

137. Defendant knew of the risk of corrosion and resulting bodily injury present in the
device implanted in Plaintiff and Plaintiff nor Plaintiff's surgeon had this information nor could
they have discovered this information through reasonable diligence.

138. The Defendant had a duty to communicate the increased risk and known failures
associated with the device implanted in Plaintiff to Plaintiff's surgeon.

139. Plaintiff's surgeon justifiably relied upon Defendant to communicate known
risks and failures in both the decision to implant the device and follow up treatment after index
surgery.

140. Had Defendant accurately and truthfully represented to the medical community,
Dr. Snibbe, Plaintiff, and the public the material facts that it knew regarding the risks of the
Wright Medical Profemur® CoCr Modular Neck coupled with the Wright Medical Profemur®
titanium modular stem as part of the Wright Medical Profemur® Total Hip System, Plaintiff
and/or Plaintiff's surgeon would not have utilized Defendant’s Wright Medical Profemur®
Total Hip System.

141. Had Defendant not fraudulently concealed the increased risk of fretting
corrosion, effects of fretting corrosion, the known failures of the device from Plaintiff or
Plaintiff's surgeon, Plaintiffs injuries would have been avoided or limited.

142. Defendant had a duty to disclose the fact that its experts had informed Wright of
the risks of corrosion and adverse tissue reaction associated therewith to Plaintiff's surgeon.

143. Defendant knew that if it disclosed the risks associated with the Profemur® CoCr
neck coupled with its Profemur® titanium stem, that its ability to sell these devices would
diminish.

COMPLAINT FOR DAMAGES

 

24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 25 of 29

144. For fear of losing market share and sales, Defendant concealed the fact that the
subject device was deemed to have risk of corrosion, which would subject patients to failure
from adverse tissue reaction from surgeons, including Dr. Snibbe.

145. As adirect and proximate result of Defendant’s fraudulent concealment, Plaintiff
has experienced significant mental and physical pain and suffering, has sustained permanent
injury, has undergone medical treatment and will likely undergo further medical treatment and
procedures, has suffered financial or economic loss, including, but not limited to, obligations for
medical services and expenses, and other damages.

FIFTH CLAIM FOR RELIEF
FRAUDULENT MISREPRESENTATION
146. Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-98 of this Complaint.

147. Defendant made false representations of material fact to Plaintiff's surgeon as to
the safety and efficacy of the Wright Medical Profemur® CoCr Modular Neck coupled with the
Wright Medical Profemur® titanium modular neck in the Wright Medical Profemur® Total Hip
System. Instead of disclosing the heightened risks of corrosion, failure, and permanent injury,
Wright represented:

a) that there was no indication of an increased risk of adverse events due to
fretting and corrosion at the neck-stem taper junction;

b) that lab testing guaranteed structural reliability and the
absence of significant micromovement and of fretting

corrosion;

COMPLAINT FOR DAMAGES

 

25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 26 of 29

c) that product complaint data did not indicate an increased risk of corrosion for
Wright Medical Profemur® CoCr Modular Necks when coupled with Wright
Medical Profemur® titanium hip stems;

d) that, “[u]tilized in both primary and revision applications, the current

© modular] neck design has been successfully employed to

[Profemur
improve surgical outcomes with no reported failures”;

e) that CoCr modular necks would result in less fretting than occurred with
titanium modular necks; and

f) that the Wright Medical Profemur® Total Hip System, including its
component parts, were safe and effective, and were safer and more effective
than other treatments for hip replacements.

148. Defendant knew that the representations alleged in paragraph 148 were false, yet
Defendant willfully, wantonly, and recklessly disregarded the inaccuracies in its
representations.

149. Defendant made these false representations with the intent of defrauding and
deceiving the medical community (including implanting surgeon Dr. Snibbe), Plaintiff, and the
public, and to induce the medical community, Plaintiff's implanting surgeon, Plaintiff and the
public to utilize its Wright Medical Profemur® CoCr Modular Neck coupled with the Wright
Medical Profemur® titanium modular stem as part of the Profemur® Total Hip System. Doing
so constituted a callous, reckless, willful, and depraved indifference to the health, safety, and
welfare of Plaintiff and the public.

150. Plaintiff and his implanting orthopedic surgeon Dr. Snibbe justifiably relied upon
Wright’s false representations of material fact in deciding to utilize the Wright Medical

Profemur® Hip System, including the CoCr modular neck and titanium modular stem.

COMPLAINT FOR DAMAGES

 

26

 
10

12

13

14

15

16

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 27 of 29

151. Had Plaintiff or Plaintiff's surgeon known the true facts about the dangers and
health risks of the Wright Medical Profemur® CoCr Modular Neck coupled with the Wright
Medical Profemur® titanium modular stem as components of the Wright Medical Profemur®
Total Hip System, they would not have utilized the product.

152. Asa direct and proximate result of Defendant’s fraudulent conduct, Plaintiff has
experienced significant mental and physical pain and suffering, has sustained permanent injury,
has undergone medical treatment and will likely undergo further medical treatment and
procedures, has suffered financial or economic loss, including, but not limited to, obligations for
medical services and expenses, and other damages.

SIXTH CLAIM FOR RELIEF
LOSS OF CONSORTIUM

153. Plaintiffs incorporate by reference as if fully set forth herein the facts alleged in
paragraphs 1-98 of this Complaint.

154.  Atall times herein mentioned, Plaintiffs Patrick Buchanan and Pauline Buchanan
were, and are, legally married as husband and wife.

155. As a direct and proximate result of Defendant’s defective Profemur® Total Hip
System and tortious conduct and as a result of the injuries and damages to Plaintiff Patrick
Buchanan arising therefrom, Plaintiff Pauline Buchanan has been deprived of the love,
companionship, comfort, affection, society, solace and moral support, protection, loss of
enjoyment of sexual relations, and loss of physical assistance in the operation and maintenance
of the home, of her husband Patrick Buchanan, and has thereby sustained and will continue to
sustain damages.

156. Plaintiff Pauline Buchanan is entitled to recover damages for her loss of

consortium in an amount to be determined by the trier of fact.

COMPLAINT FOR DAMAGES

 

27

 
10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

proof;

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 28 of 29

BF

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:
For general damages for personal injuries to Plaintiff according to proof;

For all past, current, and future medical and incidental expenses, according to

For all loss of earnings, present and future, and loss of earning capacity,

according to proof;

4.

For punitive and/or exemplary damages in an amount sufficient to punish

Defendant and deter similar conduct in the future, according to proof;

I

M1

Mf

Mf

Mf

M1

HE

Ml

Mf

Ml

HI

5.

6.

7.

For pre-judgment interest, as provided by law;
For reasonable attorney’s fees;
For costs of litigation; and

For such other and further relief as this Court may deem just and proper.

COMPLAINT FOR DAMAGES

 

28

 
10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01046-KGB Document1 Filed 06/03/19 Page 29 of 29

JURY DEMAND

Plaintiffs hereby demand a trial by jury to the full extent permitted by law.

Dated: June 3, 2019 Respectful

  

“| =.

NA \/Y ,
vunif ca ]Yuhl, CA Bar N6. 132233

 

YUHE CARR LLP
4676/Admitalty Way, Suite 550
Marina del Rey, CA 90292

Ph: (310) 827-2800

Fx: (310) 827-4200
cyuhl@yuhlcarr.com

N. Kirkland Pope, Esq.

(pro hac to be submitted)

POPE McGLAMRY, P.C.

3391 Peachtree Road, NE, Suite 300
Atlanta, GA 30326

Ph: (404) 523-7706

Fx: (404) 524-1648
efile@pmkm.com

Attorneys for Plaintiffs Patrick Buchanan
and Pauline Buchanan

COMPLAINT FOR DAMAGES

 

29

 
